IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


M.O.,                                      : No. 913 MAL 2016
                                           :
                    Petitioner             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
              v.                           :
                                           :
                                           :
F.W.M.,                                    :
                                           :
                    Respondent             :


                                      ORDER



PER CURIAM

        AND NOW, this 2nd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.